EXHIBIT 10.1

2009 OMNIBUS OPERATING AGREEMENT

 

This 2009 Omnibus Operating Agreement (this "Agreement") is made and entered
into this 31st day of August, 2009, by and between Pioneer Natural Resources
USA, Inc., a Delaware corporation ("Pioneer USA"), and Pioneer Southwest Energy
Partners USA LLC, a Delaware limited liability company (“PSE LLC”). Pioneer USA
and PSE LLC are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”

 

In consideration of the premises, the covenants set forth herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

 

“AAA” means the American Arbitration Association.

 

 

“Agreement” this 2009 Omnibus Operating Agreement.

 

“Boundary Line Down-Spaced Well” means a Down-Spaced Well having a bottom-hole
location on or within one hundred feet (100’) of a boundary line of an Existing
Tract.

 

 

“Code” has the meaning set forth in Section 7.19.

 

 

“Contract Area” has the meaning assigned thereto in the Pioneer Operating
Agreement.

 

 

“Dispute” has the meaning set forth in Section 7.17.

 

“Down-Spaced Well” means an additional well authorized or permitted by the Texas
Railroad Commission to be drilled and produced from a bottom hole location
within, or on a boundary of, an Existing Tract, or outside of an Existing Tract
but within one hundred feet (100’) of a boundary line of such Existing Tract.

 

“Dual Boundary Down-Spaced Well” means a Down-Spaced Well having a bottom-hole
location on or within one hundred feet (100’) of two (2) boundary lines of an
Existing Tract.

 

“Expanded Production Facility” means a PSE Production Facility which has been
expanded to increase capacity in order to accommodate production from Pioneer
Wells, as more particularly described in Section 6.05.

 

“Existing Tract” means the forty (40) acre, quarter-quarter section of land
within which is located the bottom hole of a PSE Well which is then completed in
and producing from the interval defined in the Spraberry (Trend Area) special
field rules.

 

--------------------------------------------------------------------------------

 

 

“Governmental Body”means any:

 

(a)

nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

 

(b)

federal, state, local, municipal, foreign, or other government;

 

(c)

governmental or quasi-governmental authority of any nature (including any
Governmental Body, branch, department, official, or entity and any court or
other tribunal);

 

(d)

multi-national organization or body; or

 

(e)

body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

“New Production Test Equipment” means the test separator(s), production
separator, header, pumps, and lines or such other equipment added at a PSE
Production Facility solely to measure, separate, and allocate/transfer
production to/from the Pioneer Wells, as more particularly described in Section
6.05(a).

 

“Offsetting Tract” means (a) with respect to a Single Boundary Down-Spaced Well,
that certain forty (40) acre, quarter-quarter section of land that adjoins that
certain boundary line of the Existing Tract with respect to which the proposed
Single Boundary Down-Spaced Well is to be bottom-holed within one hundred feet
(100’), and (b) with respect to a Dual Boundary Down-Spaced Well, those certain
three (3) forty (40) acre, quarter-quarter sections of land that touch that
certain corner of the Existing Tract with respect to which the proposed Dual
Boundary Down-Spaced Well is to be bottom-holed on or within one hundred feet
(100’).

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization, or any other entity.

“Pioneer Operating Agreement” means that certain operating agreement of even
date herewith, with Pioneer USA as operator and PSE USA as non-operator.

 

“Pioneer Wells” means both (a) wells operated by Pioneer USA, and (b) wells that
Pioneer USA owns a working interest in but does not operate, other than (in both
cases (a) and (b)) PSE Wells.

 

“Production Facility” means the surface equipment beyond the wellhead
connections, including stock tanks, separators, treaters, pumping equipment,
saltwater disposal wells (excluding salt water disposal facilities jointly owned
by Pioneer USA and third party(ies)), and associated equipment, handling the
production from one or more wells.

 

“PSE Production Facility” means any Production Facility that handles production
from one or more PSE Wells.

 

“PSE Well” means a well located in the Contract Area and which is subject to the
Pioneer Operating Agreement.

 

 

2

 



 

--------------------------------------------------------------------------------

 

 

“Purchase Agreement” means that certain Purchase and Sale Agreement dated August
31, 2009, by and among Pioneer Southwest Energy Partners L.P., Pioneer USA, and
PSE LLC.

 

 

“Rules” means the Commercial Arbitration Rules of the AAA.

 

“Single Boundary Down-Spaced Well” means a Down-Spaced Well having a bottom-hole
location on or within one hundred feet (100’) of only a single boundary line of
an Existing Tract.

 

“Subject Assets” means PSE LLC’s right, title and interest in and to the “Oil
and Gas Interests,” “Interests,” “Oil and Gas Leases,” “Leases” and “Leaseholds”
(as such terms are defined in the Pioneer Operating Agreement).

 

“Third Party Operating Agreement” means, with respect to the Subject Assets,
operating agreements between or among Pioneer USA, as operator, and PSE LLC and
one or more other Persons, as non-operators.

 

ARTICLE II

RECITALS

 

2.01.    Pursuant to (i) that certain Agreement and Plan of Merger, dated as of
May 1, 2008, among Pioneer USA, PSE LLC, Pioneer Retained Properties Company LLC
and Pioneer Limited Natural Resources Properties LLC, (ii) that certain Purchase
and Sale Agreement dated as of May 6, 2008, among Pioneer USA, Pioneer Retained
Properties Company LLC, and PSE LLC, and (iii) the Purchase Agreement, PSE LLC
has acquired an undivided interest in and to the Subject Assets.

 

2.02.    The Parties desire to enter into this Agreement to set forth their
understanding and agreement with respect to certain restrictions and limitations
on the rights of PSE LLC and the further rights of the Parties under the Pioneer
Operating Agreement and the Third Party Operating Agreements.

ARTICLE III

TERM

 

This Agreement shall remain in effect until the earlier to occur of the
following: (a) the termination of the Pioneer Operating Agreement and all Third
Party Operating Agreements; or (b) the termination of this Agreement by the
mutual written consent of the Parties. In addition, if Pioneer USA resigns as
operator under the Pioneer Operating Agreement or any Third Party Operating
Agreement (or is no longer the operator under any Third Party Operating
Agreement for any reason), this Agreement shall terminate, insofar and only
insofar as it applies to any then-existing Subject Assets covered by such
operating agreement(s) under which Pioneer USA has resigned as or is no longer
operator, when such resignation or other termination of operatorship becomes
effective. Notwithstanding the termination of this Agreement: (a) Pioneer USA
shall continue to have the rights set forth below in Section 6.05 for so long as
necessary, in its sole discretion, to utilize PSE Production Facilities for the
delivery and handling of production from Pioneer Wells; and (b) Pioneer USA
shall continue to have the rights set forth below in Section 6.06 indefinitely.

 

 

3

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

SPECIAL PROVISIONS REGARDING THE PIONEER OPERATING AGREEMENT

 

Notwithstanding anything to the contrary contained in the Pioneer Operating
Agreement, the Parties agree as follows:

 

4.01.    PSE LLC shall not have the right to remove Pioneer USA as the operator
under the Pioneer Operating Agreement; however, if Pioneer USA resigns as the
operator, or sells all of its interest in the Contract Area to a third party,
PSE LLC shall have the right to vote for the selection of a successor operator
pursuant to the terms and conditions of Article V.B.2 of the Pioneer Operating
Agreement.

 

4.02.    PSE LLC shall have the right, along with Pioneer USA, to propose,
participate, and/or go non-consent in subsequent operations pursuant to the
terms and conditions of Article VI.B of the Pioneer Operating Agreement;
however, if a subsequent operation proposal by PSE LLC conflicts with a
subsequent operation proposal by Pioneer USA (regardless of which proposal
preceded the other), PSE LLC shall withdraw its proposal in favor of Pioneer
USA’s proposal.

 

ARTICLE V

SPECIAL PROVISIONS REGARDING THE THIRD PARTY OPERATING AGREEMENTS

 

Notwithstanding anything to the contrary contained in any Third Party Operating
Agreement, the Parties agree as follows:

 

 

5.01.

PSE LLC shall never vote to remove Pioneer USA as operator.

 

5.02     PSE LLC shall have the right (along with other parties to the Third
Party Operating Agreements) to propose, participate, and/or go non-consent in
subsequent operations pursuant to the terms of such applicable Third Party
Operating Agreement, subject to the following restrictions:

 

(a)       If a subsequent operation proposal by PSE LLC conflicts with a
subsequent operation proposal by Pioneer USA (regardless of which proposal
preceded the other), PSE LLC shall withdraw its proposal in favor of Pioneer
USA’s proposal.

 

(b)       If a subsequent operation proposal by Pioneer USA conflicts with a
subsequent operation proposal by a third party Non-Operator, PSE LLC shall vote
in favor of Pioneer USA’s proposal.

 

ARTICLE VI

SPECIAL PROVISIONS REGARDING BOTH THE PIONEER OPERATING AGREEMENT AND THE THIRD
PARTY OPERATING AGREEMENTS

 

Notwithstanding anything to the contrary contained in either the Pioneer
Operating Agreement or any Third Party Operating Agreement, the Parties agree as
follows:

 

 

4

 



 

--------------------------------------------------------------------------------

 

 

6.01.    PSE LLC shall have the right to take its share of production under any
Third Party Operating Agreement in kind pursuant to terms and conditions
substantially similar to those applicable to PSE LLC in Article VI.G of the
Pioneer Operating Agreement.

 

6.02     Subject to PSE LLC’s right to take in kind as set forth above in
Section 6.01 and in Article VI.G of the Pioneer Operating Agreement, for so long
as Pioneer USA owns an interest in any of the Subject Assets, Pioneer USA shall
market all of PSE LLC’s production on behalf of PSE LLC from such Subject Assets
under the same terms and conditions as Pioneer USA markets its own production.
While this right to market may include arrangements for processing gas, PSE LLC
shall be responsible for all applicable processing fees and charges and shall
not share in plant revenues, discounts, or benefits derived from or attributable
to Pioneer USA’s ownership in any such processing plant or facilities. Pioneer
USA shall disburse (or cause to be disbursed) revenues to PSE LLC and the other
owners of production, including the royalty owners. Pioneer USA shall not have
any liability to PSE LLC for the failure to timely or properly pay any such
disbursements to the other owners of production, or for any penalties and/or
interest resulting therefrom.

 

6.03.    PSE LLC shall neither (a) make any application before a Governmental
Body, including applications regarding spacing, down-spacing, density, special
field rules, or allowables, except as hereinafter provided in this Section 6.03,
nor (b) object to any such application made by Pioneer USA. Further, upon the
request of Pioneer USA, PSE LLC will affirmatively waive any objections to any
such application by Pioneer USA. If revised proration unit plats, Railroad
Commission of Texas Forms P-15, and/or similar filings are needed in Pioneer
USA’s sole judgment for any purpose, Pioneer USA shall prepare such proration
unit plats, Railroad Commission of Texas Forms P-15, and/or similar filings for
the Parties and submit same to the appropriate Governmental Body.

 

6.04.    Pioneer USA shall tender all lease maintenance payments, if any, on
behalf of PSE LLC, subject to reimbursement from PSE LLC. Pioneer USA shall
retain and maintain all division of interest and revenue decks, and all well,
lease, and contract files. Pioneer USA shall not have any liability to PSE LLC
for the failure to timely or properly tender any such lease maintenance
payments, unless such failure results from the gross negligence or willful
misconduct of Pioneer USA.

 

6.05.    Subject to the further terms and conditions set forth below, PSE LLC
authorizes Pioneer USA to utilize the PSE Production Facilities as necessary in
Pioneer USA’s sole discretion for separating, storing, handling, compressing,
dehydrating, treating, and delivering oil, gas, and water from Pioneer Wells.
Pioneer USA recognizes, however, that the PSE Production Facilities may be
limited by physical restrictions from accepting some or all of the production
from the Pioneer Wells, such that Pioneer USA may be required to construct its
own Production Facilities.

 

(a)       If Pioneer USA, as operator of the PSE Production Facilities,
determines, in its sole discretion, that there is sufficient capacity (physical
and contractual) at a PSE Production Facility to accommodate separately metered
production from Pioneer Wells, Pioneer USA is authorized to construct, maintain,
and operate gathering lines to deliver production from the Pioneer Wells to such
PSE Production Facility. If the production from the Pioneer Wells will not be
metered prior to being delivered to the PSE Production Facility, Pioneer USA
shall install New Production Test Equipment to

 

 

5

 



 

--------------------------------------------------------------------------------

 

 

measure the production from the Pioneer Well(s). Pioneer USA shall pay for one
hundred percent (100%) where no third party owners exist, and its pro-rata share
(which shall include PSE LLC’s share) where third party owners exist, of the
costs of connecting the Pioneer Wells to the PSE Production Facility, including
all costs associated with the installation of the New Production Test Equipment.
Pioneer USA shall have no liability to PSE LLC if the connection of a Pioneer
Well to a PSE Production Facility requires or results in the temporary
interruption of production delivered from other wells connected to such PSE
Production Facility. Further, Pioneer USA shall bear its proportionate share of
the cost of maintaining and operating each PSE Production Facility, including
any New Production Test Equipment – such proportionate share to be determined by
dividing the total number of Pioneer Wells utilizing the PSE Production Facility
by the total number of all wells utilizing such PSE Production Facility. After
installation, the New Production Test Equipment shall be owned by the
then-current owners and maintained and operated by the then-current operator of
the PSE Production Facility.

 

(b)       If Pioneer USA determines, in its sole discretion, that there is
insufficient capacity (physical or contractual) at a PSE Production Facility to
handle production from any Pioneer Well, Pioneer USA may elect to expand a PSE
Production Facility to increase its capacity in order to handle such production.
Pioneer USA shall pay for one hundred percent (100%) where no third party owners
exist, and its pro-rata share (which shall include PSE LLC’s share) where third
party owners exist, of the expansion costs and the costs to subsequently connect
the Pioneer Wells to the Expanded Production Facility. Pioneer USA shall have no
liability to PSE LLC if the expansion of a PSE Production Facility results in
the temporary interruption of production from other wells connected to such PSE
Production Facility. Further, Pioneer USA shall bear its proportionate share of
the cost of maintaining and operating the Expanded Production Facility – such
proportionate share to be determined by dividing the total number of Pioneer
Wells utilizing the Expanded Production Facility by the total number of all
wells utilizing such Expanded Production Facility. After installation, the
Expanded Production Facility shall be owned by the then-current owners and
maintained and operated by the then-current operator of the applicable PSE
Production Facility.

 

(c)       Nothing herein shall be construed to impart, transfer, or convey any
additional ownership or liability in a PSE Production Facility or Expanded
Production Facility to Pioneer USA.

 

6.06     If Pioneer USA resigns as operator under the Pioneer Operating
Agreement or any Third Party Operating Agreement (or is no longer the operator
under any Third Party Operating Agreement for any reason), then any successor
operator shall, upon the request of Pioneer USA, prepare and file with the
appropriate Governmental Body such revised proration unit plats, Railroad
Commission of Texas Forms P-15, and/or similar filings as may be necessary in
Pioneer USA’s sole judgment for any purpose.

 

6.07     If (a) either Party proposes a Boundary Line Down-Spaced Well to be
bottomed under or on the boundary line of an Existing Tract, or (b) Pioneer USA,
as the owner of a working interest in an Offsetting Tract, proposes a Boundary
Line Down-Spaced Well to be bottomed under such Offsetting Tract, then Pioneer
USA shall be authorized to negotiate an operating agreement for such well among
the working interest owners in the Existing Tract and the Offsetting Tract(s) to
provide for the allocation of the working and net revenue interests

 

 

6

 



 

--------------------------------------------------------------------------------

 

 

among the working interest owners in the Existing Tract and the working interest
owners in the Offsetting Tract(s) who participate in such well; provided,
however, that the participating working interest owners in the Existing Tract,
collectively, and the participating working interest owners in each Offsetting
Tract, collectively, shall be allocated exactly fifty percent (50%) of such
interests in the case of a Single Boundary Down-Spaced Well and exactly
twenty-five percent (25%) of such interests in the case of a Dual Boundary
Down-Spaced Well. PSE LLC agrees to ratify any operating agreement that meets
the foregoing conditions.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.01.    Notices. All notices, requests, or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Party to be
notified, postpaid, and registered or certified with return receipt requested,
or by delivering such notice in person or by telecopier or telegram to such
Party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made to the attention of such
Party at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 7.01.

 

 

PIONEER USA:

 

5205 N. O’Connor Blvd., Suite 200

Irving, Texas 75039

Phone: (972) 444-9001

Fax: (972) 969-3587

Attention: General Counsel

 

PSE LLC:

 

c/o Pioneer Natural Resources GP LLC
5205 N. O’Connor Blvd., Suite 200

Irving, Texas 75039

Phone: (972) 444-9001

Fax: (972) 969-3587

 

Attention: General Counsel

7.02.    Additional Properties. If the Parties acquire additional properties
that they desire to be subject to this Agreement, they agree that Pioneer USA
shall be the operator of such properties (unless the properties are subject to
an operating agreement under which a third party is operator and will continue
as operator), and agree to make such amendments to this Agreement (and, if
applicable, the Pioneer Operating Agreement) as are necessary for this Agreement
(and, if applicable, the Pioneer Operating Agreement) to apply to such
additional properties.

 

7

 



 

--------------------------------------------------------------------------------

 

 

               7.03.    Jurisdiction;  Service of Process.    Without limitin g
the  Parties’ agreement to arbitrate in Section 7.17, any action or proceeding
seeking a temporary or preliminary injunction to enforce any provision of, or
based on any right arising out of, this Agreement must be brought against any of
the Parties in the courts of the State of Texas, County of Dallas, or, if it has
or can acquire jurisdiction, in the United States District Court for the
Northern District of Texas (Dallas Division), and each of the Parties consents
to the jurisdiction of such courts (and of the appropriate appellate courts) for
such limited purpose in any such action or proceeding and waives any objection
to venue laid therein for such limited purpose. Process in any action or
proceeding referred to in the preceding sentence may be served on any Party
anywhere in the world.

 

            7.04  Further Action.  In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out, and perform
all of the terms, provisions, and conditions of this Agreement and all such
transactions.

 

                               7.05   Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns, as
well as any Persons asserting rights or claims on behalf of any of the foregoing
Persons. Without limiting the preceding sentence, if Pioneer USA resigns as
operator under the Pioneer Operating Agreement or any Third Party Operating
Agreement (or is no longer the operator under any Third Party Operating
Agreement for any reason), the Parties shall cause the successor operator to be
subject to and bound by the terms of this Agreement.

                                7.06  Effect of Waiver or Consent.  No waiver or
consent, express or implied, by any Party to or of any breach or default by the
other Party in the performance by such Party of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance by such Party of the same or any other obligations of
such Party hereunder. Failure on the part of a Party to complain of any act of
the other Party or to declare any Party in default, irrespective of how long
such failure continues, shall not constitute a waiver by such Party of its
rights hereunder until the applicable statute of limitations period has run.

7.07.    Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute an agreement binding on both Parties,
notwithstanding that both Parties are not signatories to the original or the
same counterpart. Each Party shall become bound by this Agreement immediately
upon affixing its signature hereto.

 

                               7.08.   Invalidity of Provisions.  If any
provision of this Agreement or the application thereof to any Party or
circumstance shall be held invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to the other Party or
other circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

7.09.Amendment or Restatements. This Agreement may be amended or restated only
by a written instrument executed by each of the Parties; provided, however, that
PSE LLC may not, without the prior approval of the conflicts committee of the
board of directors of Pioneer Natural Resources GP LLC, or, if there is no such
committee, the independent members of such board of directors, agree to any
amendment or modification of this Agreement that

 

 

8

 



 

--------------------------------------------------------------------------------

 

 

Pioneer Natural Resources GP LLC determines will adversely affect the holders of
such units in any material respect.

7.10.    Assignment. Neither Party may assign all or any portion of its rights,
nor delegate all nor any portion of its duties, hereunder, unless it continues
to remain liable for the performance of its obligations hereunder, and obtains
the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, a merger shall not be deemed to be an
assignment and a transfer of the rights and an assumption of the obligations
under this Agreement; provided further, however, that the transfer of all or
substantially all of the assets of a Party shall not be deemed an assignment of
such rights or obligations of such Party to this Agreement if the assignee
assumes all of the obligations under this Agreement. Nothing contained in this
Agreement, express or implied, shall confer on any Person other than the Parties
or their respective successors and permitted assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement. If PSE LLC
makes a permitted conveyance of interests in any Subject Asset, it shall, at
Pioneer USA’s request, take such actions as necessary to bind the assignee of
such conveyance to this Agreement.

               7.11  Direct or Indirect Action.  Where any provision of this
Agreement refers to action to be taken by any Party, or which such Party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Party, including actions taken by or on
behalf of any affiliate of such Party.

                              7.12  Laws and Regulations. Notwithstanding any
provision of this Agreement to the contrary, no Party shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such Party to be in violation of any applicable law, statute,
rule or regulation.

               7.13  No Recourse Against Officers, Directors, Managers, or
Employees.  For the avoidance of doubt, the provisions of this Agreement shall
not give rise to any right of recourse against any officer, director, manager,
or employee of any Party or any officer, director or employee of any affiliate
of any Party.

                               7.14  Negation of Rights of Third Parties.  The
provisions of this Agreement are enforceable solely by the Parties, and no
shareholder, member, or assignee of any Party shall have the right, separate and
apart from such Party, to enforce any provision of this Agreement or to compel
any Party to comply with the terms of this Agreement.

                              7.15  Construction.  Unless the context requires
otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (e) the terms “hereof,” “herein”
and “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.

 

 

9

 



 

--------------------------------------------------------------------------------

 

 

7.16.    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state, except that the law of another jurisdiction shall apply
to this Agreement insofar as this Agreement covers or relates to additional
properties that become subject to this Agreement under Section 7.02 above for
which it is mandatory that the law of another jurisdiction, wherein or adjacent
to which such part of the Subject Assets are located, shall apply.

 

7.17.    Arbitration. Any claim, counterclaim, demand, cause of action, dispute,
or any other controversy arising out of or relating in any way to this Agreement
or to the subject matter of this Agreement or to any relationship created
thereby (each a “Dispute”) shall be resolved by binding arbitration. A Dispute
must be resolved through arbitration regardless of whether the Dispute involves
claims that this Agreement is unlawful, unenforceable, void, or voidable, or
involves claims sounding in tort, contract, statute, or common law. This Section
7.17 shall be binding on and shall inure to the benefit of the Parties and their
respective affiliates and subsidiaries. The validity, construction, and
interpretation of this agreement to arbitrate, and all other procedural aspects
of the arbitration conducted pursuant hereto, shall be decided by the arbitral
tribunal. Any arbitration under this Agreement shall be administered by the AAA
and conducted in accordance with the Rules in existence at the time of the
arbitration. In resolving any Dispute, the arbitral tribunal shall refer to the
governing law as specified in Section 7.16 of this Agreement. The arbitral
tribunal shall not be empowered to award exemplary, punitive, indirect,
consequential, remote, speculative, treble, multiple, or special damages, and
the Parties and their affiliates and subsidiaries waive any right they may have
to recover such damages from one another. The arbitral tribunal shall not be
empowered to decide any dispute ex aequo et bono or amiable compositeur. The
seat (or legal place) and venue of the arbitration shall be in Dallas, Texas.
The arbitration shall be conducted in the English language. The Dispute shall be
decided by a panel of three neutral arbitrators. The claimant or claimants shall
nominate an arbitrator at the time of service of a request for arbitration. The
respondent or respondents shall nominate an arbitrator at the time of service of
the response to the request for arbitration. If the claimant(s) or respondent(s)
fail to appoint an arbitrator, then that arbitrator shall be appointed in
accordance with the Rules. The two appointed arbitrators shall together agree
upon a third arbitrator to recommend to the AAA to chair the arbitration. If the
two party-appointed arbitrators are unable to agree upon an arbitrator within
fifteen (15) days of the respondent’s appointment of an arbitrator, then the
chairman shall be chosen according to the Rules. Notwithstanding the foregoing,
if two or more respondents have interests with regard to a Dispute that are not
completely common, then all arbitrators shall be appointed in accordance with
the Rules and not by nomination or appointment by the Parties. Any arbitration
award may be enforced by the courts sitting in Dallas, Texas, or any other court
of competent subject matter jurisdiction (including any jurisdiction in which a
Party holds or keeps assets). Any action to challenge, vacate, or set aside the
award in whole or in part must be brought in the courts sitting in Dallas,
Texas. The Parties and their affiliates and subsidiaries agree to waive any
objections they may have to personal jurisdiction, venue, or forum
non-conveniens for any action brought to enforce the award in the courts sitting
in Dallas, Texas, or any other jurisdiction where a party against which
enforcement of the award is sought holds or keeps assets.

 

7.18.    Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. No representation, promise, inducement, or statement of
intention with respect to the subject matter of this Agreement has

 

10

 



 

--------------------------------------------------------------------------------

 

                 has   been   made  by  either  Party   which   is  not 
embodied   in   this  Agreement   together   with  the
                documents,   instruments,  and writings  that are  delivered
 pursuant hereto,  and neither  Party shall be
                bound by or liable for any alleged representation, promise,
inducement, or statement of intention not so
                set forth.

 

7.19.    No Partnership Intended. If, for federal income tax purposes, this
Agreement and the operations hereunder are regarded as a partnership, each Party
elects to be excluded from the application of all of the provisions of
Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal Revenue Code of 1986,
as amended (“Code”), as permitted and authorized by Section 761 of the Code and
the regulations promulgated thereunder. Pioneer USA is authorized and directed
to execute on behalf of each Party such evidence of this election as may be
required by the Secretary of the Treasury of the United States or the Federal
Internal Revenue Service, including specifically all of the returns, statements,
and the data required by Treasury Regulation § 1.761. Should there be any
requirement that each Party give further evidence of this election, each Party
shall execute such documents and furnish such other evidence as may be required
by the Federal Internal Revenue Service or as may be necessary to evidence this
election. Neither Party shall give any notices or take any other action
inconsistent with the election made hereby. If any present or future income tax
laws of the state or states in which any of the Subject Assets are located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter “K,” Chapter 1, Subtitle “A,” of the Code, under which an
election similar to that provided by Section 761 of the Code is permitted, each
Party shall make such election as may be permitted or required by such laws. In
making the foregoing election, each party states that the income derived by such
party from operations hereunder can be adequately determined without the
computation of partnership taxable income.

 

7.20.    Rule Against Perpetuities. It is not the intent of the Parties that any
provision herein violate any applicable law regarding the rule against
perpetuities, and this Agreement shall be construed as not violating such rule
to the extent the same can be construed consistent with the expressed intent of
the Parties as set forth in this Agreement. In the event, however, that any
provision of this Agreement is determined to violate such rule, then such
provision shall nevertheless be effective for the maximum period (but not longer
than the maximum period) permitted by such rule that will result in no such
violation. To the extent such maximum period is permitted to be determined by
reference to lives in being, the Parties agree that “lives in being” shall refer
to the lifetime of the last to die of the now living lineal descendants of the
late Joseph P. Kennedy, father of the late John F. Kennedy, the 35th President
of the United States of America.

 

[Signature Page Follows]

 

 

11

 



 

--------------------------------------------------------------------------------

 

EXECUTED as of the date hereof.

 

 

PIONEER NATURAL RESOURCES, USA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Mark S. Berg

 

 

Name:

Mark S. Berg

 

 

Title:

Executive Vice President and

 

 

 

General Counsel

 

 

 

 

 

PIONEER SOUTHWEST ENERGY PARTNERS USA LLC

 

 

 

 

 

 

By:

PIONEER SOUTHWEST ENERGY PARTNERS L.P.,

 

 

its sole member:

 

 

 

 

By:

PIONEER NATURAL RESOURCES GP LLC,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Richard P. Dealy

 

Name:

Richard P. Dealy

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 